UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53704 AMP HOLDING INC. (Exact name of registrant as specified in its charter) Nevada 26-1394771 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4540 Alpine Avenue, Blue Ash, Ohio45242 (Address of principal executive offices) (Zip Code) 513-360-4704 Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes  No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes  No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $0.001 par value per share (Class) (Outstanding at May 12, 2011) 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 18 Item 4. (Removed and Reserved) 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURES 19 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements AMP Holding Inc. (A Development Stage Company) Balance Sheets March 31, 2011 and December 31,2010 Assets March 31, (Unaudited) December 31, Current assets: Cash in bank $ $ Accounts receivable Deposits Prepaid expenses - - Property, plant and equipment: Software Equipment Vehicles and prototypes Less accumulated depreciation $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable $ $ Accounts payable, related parties Customer deposits Shareholder advances Current portion of long term debt Long-term debt Commitments and contingencies - - Stockholders' equity (deficit): Series A preferred stock, par value of $.001 per share 75,000,000 shares shares authorized, 9,000 shares issued and outstanding at March 31, 2011 and December 31, 2010 9 9 Common stock, par value of $.001 per share 250,000,000 shares authorized, 29,534,132 shares issued and outstanding at March 31, 2011 and 27,712,401 shares issued and outstanding at December 31, 2010 Additional paid in capital Stock based compensation Accumulated deficit during the development stage ) $ $ See accompanying notes to financial statements. 3 AMP Holding Inc. (A Development Stage Company) Statements of Operations For the Quarters Ended March 31, 2011 and 2010 and for the Period From Inception, February 20, 2007 to March 31, 2011 Quarter Ended March 31, (Unaudited) Quarter Ended March 31, (Unaudited) Since Date of Inception, February 20, 2007 to March 31, (Unaudited) Sales $ $
